Case 1:21-cv-07281-JGK Document 5-1 Filed 08/31/21 Page 1 of 13

EXHIBIT A
Case 1:21-cy-07281-JGK Do ocum ent St Filed 08/31/21 Page 3
(FILElL BRONX COUNTY CLERK 02/11/2021 05:39 Pm g fDi NO. 802026/2021E

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021
SUPREME COURT OF THE STATE OF NEW YORK Date Filed:
BRONX COUNTY Index No.:
SSS SSS SS SS SS SS SS SSS SS SS Soe
ADALBERTO GOMEZ, SUMMONS
Plaintiff, Plaintiff designates
Bronx County
-against- as place of trial
C & S WHOLESALE GROCERS, INC. and The basis of the venue is:
THE STOP & SHOP SUPERMARKET COMPANY LLC, Situs of Occurrence
Defendants
SESS SSS SS SS SS SS SS SS SE SE SS SS SS SS SH = KK
To the above named defendants:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, to, if the complaint is not served with the summons, to serve a notice of
appearance, on the plaintiff's attorneys within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the service is complete if this summons
is not personally delivered to you within the State of New York); and in case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded herein.

Dated: New York, New York
February 11, 2021

The nature of this action is for injuries sustained as a result of the defendants’ negligence.
The relief sought is monetary damages.

ELEFTERAKIS, ELEFTERAKIS & PANEK

xX

BY: NICHOLAS ELEFTERAKIS, ESQ.
Attorneys for Plaintiff

80 Pine Street, 38 Floor

New York, N.Y. 10005

(212) 532-1116

 

Failure to respond, a judgment will be against you, by default and interest from May 5, 2020.

Defendants:

C & S WHOLESALE GROCERS, INC.
C T CORPORATION SYSTEM

28 LIBERTY ST.

NEW YORK, NEW YORK 10005

1 of 12
Case 1:21-cv-07281-JGK Document 5-1 Filed 08/31/21 Page 3.of 13
(FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM INDEX NO. 802026/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

C & S WHOLESALE GROCERS, INC.
RICHARD B COHEN

7 CORPORATE DR

KEENE, NEW HAMPSHIRE 03431

THE STOP & SHOP SUPERMARKET LLC
c/o CORPORATION SERVICE COMPANY
80 STATE STREET

ALBANY, NEW YORK 12207-2543

2 of 12
Case 1:21-cv-07281-JGK Document 5-1 Filed 08/31/21 Page 3
(FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM 9° TBR vo. 802026/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

SUPREME COURT OF THE STATE OF NEW YORK Date Filed:

BRONX COUNTY Index No.:

SS SSS = == S111 SSS SSS St I=

ADALBERTO GOMEZ,

Plaintiff,
VERIFIED COMPLAINT
-against-

C & S WHOLESALE GROCERS, INC. and
THE STOP & SHOP SUPERMARKET COMPANY LLC,

Defendants.
Plaintiff, by his attorneys, ELEFTERAKIS, ELEFTERAKIS & PANEK, as and for his
Verified Complaint, respectfully alleges, upon information and belief:

1. The plaintiff, ADALBERTO GOMEZ, at all times herein mentioned was a resident of the
State of New York.

2. That at all the times hereinafter alleged, and upon information and belief, Defendant, C & S
WHOLESALE GROCERS, INC., was and still is a domestic corporation organized and
existing under and by virtue of the laws of the State of New York.

3. That at all the times hereinafter alleged, and upon information and belief, Defendant, C & S
WHOLESALE GROCERS, INC., was and still is a foreign corporation authorized to do
business under and by virtue of the laws of the State of New York.

4. That at all of the times hereinafter mentioned, and upon information and belief, Defendant, C
& S WHOLESALE GROCERS, INC., maintained a principal place of business in the State
of New York.

5. That at all of the times hereinafter mentioned, and upon information and belief, Defendant, C
& S WHOLESALE GROCERS, INC., conducted and carried on business in the State of

New York.

3 of 12
NYSCEF DOC. NO.

10.

11.

12.

13.

Case 1:21-cv-07281-JGK Document 5-1 Filed 08/31/21 Page 3
(FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM| 9° BET So. 802026/2021E

1 RECEIVED NYSCEF:

That at all of the times heremafter mentioned, and upon information and belief, Defendant, C
& S WHOLESALE GROCERS, INC., transacted business within the State of New York.
That at all of the times hereinafter mentioned, and upon information and belief, Defendant, C
& S WHOLESALE GROCERS, INC., derived substantial revenue from goods used or
consumed or services rendered in the State of New York.

That at all of the times hereinafter mentioned, and upon information and belief, Defendant, C
& S WHOLESALE GROCERS, INC., expected or should have reasonably expected its
acts to have consequences in the State of New York.

That at all the times hereinafter alleged, and upon information and belief, Defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, was and still is a domestic
corporation organized and existing under and by virtue of the laws of the State of New York.
That at all the times hereinafter alleged, and upon information and belief, Defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, was and still is a foreign corporation
authorized to do business under and by virtue of the laws of the State of New York.

That at all of the times hereinafter mentioned, and upon information and belief, Defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC, maintained a principal place
of business in the State of New York.

That at all of the times hereinafter mentioned, and upon information and belief, Defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC, conducted and carried on
business in the State of New York.

That at all of the times hereinafter mentioned, and upon information and belief; Defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC, transacted business within the

State of New York.

4 of 12

02/11/2021
SFTGED SRO ae eer St Ble oe ou2t Page 6 of 13
FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM DEX NO. 802026/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

14. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC, derived substantial revenue
from goods used or consumed or services rendered in the State of New York.

15. That at all of the times hereinafter mentioned, and upon information and belief, Defendant,
THE STOP & SHOP SUPERMARKET COMPANY LLC, expected or should have
reasonably expected its acts to have consequences in the State of New York.

16. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., owned the premises known as Stop & Shop located at
961 East 174" Street in Bronx County, State of New York.

17. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., owned the machinery/pallet jack at the premises
known as Stop & Shop located at 961 East 174% Street in Bronx County, State of New York.

18. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., was a lessee of the premises known as Stop & Shop
located 961 East 174% Street in Bronx County, State of New York.

19. That at all the times hereinafter alleged, and upon information and belief; the defendant, C &
S WHOLESALE GROCERS, INC., was a lessor of the premises known as Stop & Shop
located 961 East 174% Street in Bronx County, State of New York.

20. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., managed the premises known as Stop & Shop
located at 961 East 174% Street in Bronx County, State of New York.

21. That at all the times heretmafter alleged, and upon information and belief, the defendant, C &

S WHOLESALE GROCERS, INC., maintained the premises known as Stop & Shop

5 of 12
* BRON SOE CHEE ae oe ae ee Page 7 of 13
(PILEL: BRONX COUNTY CLERK 02/11/2021 05:39 PM INDEX NO. 802026/20218

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

located at 961 East 174" Street in Bronx County, State of New York.

22. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., maintained the machinery/pallet jack at the premises
known as Stop & Shop located at 961 East 174% Street in Bronx County, State of New York.

23. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., controlled the premises known as Stop & Shop
located at 961 East 174" Street in Bronx County, State of New York.

24. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., controlled the machinery/pallet jack at the premises
known as Stop & Shop located at 961 East 174% Street in Bronx County, State of New York.

25. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., operated the premises known as Stop & Shop located
at 961 East 174% Street in Bronx County, State of New York.

26. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., operated the machinery/pallet jack at the premises
known as Stop & Shop located at 961 East 174" Street in Bronx County, State of New York.

27. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., supervised the premises known as Stop & Shop
located at 961 East 174 Street in Bronx County, State of New York.

28. That at all the times hereinafter alleged, and upon information and belief, the defendant, C &
S WHOLESALE GROCERS, INC., supervised the machinery/pallet jack at the premises
known as Stop & Shop located at 961 East 174" Street in Bronx County, State of New York.

29. That at all the times hereinafter alleged, and upon information and belief, the defendant, THE

6 of 12
= BRON SOU Cee Bea te et 24 Page 8 of 13
(FILEL™, BRONX COUNTY CLERK 02/11/2021 05:39 PM NDEX NO. 802026/2021E

NYSCEF DOC. NO.

30.

31.

32.

33.

34.

35.

36.

1 RECEIVED NYSCEF:

STOP & SHOP SUPERMARKET COMPANY LLC, owned the premises known as Stop
& Shop located at 961 East 174" Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, owned the machinery/pallet jack at
the premises known as Stop & Shop located at 961 East 174® Street in Bronx County, State
of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, was a lessee of the premises
known as Stop & Shop located 961 East 174 Street in Bronx County, State of New York.
That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LEC, was a lessor of the premises known
as Stop & Shop located 961 East 174% Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, managed the premises known as
Stop & Shop located at 96] East 174 Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, maintained the premises known as
Stop & Shop located at 961 East 174% Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, maintained the machinery/pallet
jack at the premises known as Stop & Shop located at 961 East 174 Street in Bronx County,
State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE

7 of 12

02/11/2021
GFE BRON eo eo nan Sd Red oe oti21 Page 9 of 13
FILED: BRONX COUNTY CLERK 02/11/2021 05:39 NDEX NO. 802026/2021E

NYSCEF DOC. NO.

37.

38.

39.

40.

Al.

42.

43.

1 RECEIVED NYSCEF:

STOP & SHOP SUPERMARKET COMPANY LLC, controlled the premises known as
Stop & Shop located at 961 East 174" Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, controlled the machinery/pallet
jack at the premises known as Stop & Shop located at 961 East 174% Street in Bronx County,
State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, operated the premises known as
Stop & Shop located at 961 East 174% Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, operated the machinery/pallet jack
at the premises known as Stop & Shop located at 961 East 174% Street in Bronx County, State
of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, supervised the premises known as
Stop & Shop located at 961 East 174 Street in Bronx County, State of New York.

That at all the times hereinafter alleged, and upon information and belief, the defendant, THE
STOP & SHOP SUPERMARKET COMPANY LLC, supervised the machinery/pallet
jack at the premises known as Stop & Shop located at 961 East 174% Street in Bronx County,
State of New York.

That on or about May 5, 2020, the plaintiff, ADALBERTO GOMEZ, was on the aforesaid
premises.

That on or about May 5, 2020, while the plaintiff, ADALBERTO GOMEZ, was on the

8 of 12

02/11/2021
FILED 7 BROMO pe ae tel Page 10 of 13
FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM NDEX NO. 802026/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

aforesaid premises, he was caused to trip and fall by reason of the aforesaid machinery/pallet
jack, and the defendants causing and creating a dangerous and hazardous condition.

44. That the aforesaid accident and the injuries resulting therefrom were due solely and wholly as
a result of the careless and negligent manner in that the defendants owned, operated,
maintained, managed and controlled the aforesaid premises and/or machinery/pallet jack,
without the plaintiff im any way contributing thereto.

45. That the defendants herein were negligent, reckless and careless in that they violated their
duties to persons on the aforesaid premises and to this plaintiff in particular, in knowingly
permitting, suffering and allowing the aforesaid to be, become and remain in a defective,
unsafe and dangerous condition; and were further negligent in failing to take suitable
precautions for the safety of persons lawfully on the aforesaid premises.

46. That by reason of the foregoing and the negligence of the defendants, the plaintiff,
ADALBERTO GOMEZ, was severely injured, bruised and wounded, suffered, still suffers
and will continue to suffer for some time physical pain and bodily injuries and became sick,
sore, lame and disabled and so remained for a considerable length of time.

47. That by reason of the foregoing, the plaintiff, ADALBERTO GOMEZ, was compelled to
and did necessarily require medical aid and attention, and did necessarily pay and become
liable therefore for medicines and upon information and belief, the plaintiff, ADALBERTO
GOMEZ, will necessarily incur similar expenses.

48. That by reason of the foregoing, the plaintiff, ADALBERTO GOMEZ, has been unable to
attend to his usual occupation in the manner required.

49. That one or more of the exceptions of §1602 of the Civil Practice Law and Rules do apply to

the within action.

9 of 12
Case 1:21-cv-07281-JGK Document 5-1 Filed 08/31/21 Page 11 of 13
(FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM INDEX NO. 802026/20215

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

50. That as a result of the foregoing, the plaintiff, ADALBERTO GOMEZ, sustained damages
in an amount which exceeds the monetary jurisdictional limits of any and all lower Courts
which would otherwise have jurisdiction herein, in an amount to be determined upon trial
of this action.

WHEREFORE, Plaintiff demands the following judgment against the defendants for an
amount which exceeds the jurisdictional limits of all other Courts which would otherwise have
jurisdiction herein, in an amount to be determined upon trial of this action, together with costs and

disbursements of this action, and with interest from the date of the accident. Plaintiff demands a
jury trial.

Dated: New York, New York
February 11, 2021
Yours, etc.
ELEFTERAKIS, ELEFTERAKIS & PANEK.

XR

Nicholas Elefterakis, Esq.
Attorneys for Plaintiff

80 Pine Street, 38 Floor
New York, New York 10005
(212)532-1116

By:

 

10 of 12
SRE te et eel Page 12 of 13
(FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM NDEX NO. 802026/2021E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

ATTORNEY'S VERIFICATION

STATE OF NEW YORK _)
COUNTY OF NEW YORK SS:

The undersigned, an attorney admitted to practice in the Courts of the State of New York,
and an associate of the law firm of Elefterakis, Elefterakis, & Panek attorneys of record for the
claimant herein, affirms:

That he has read the attached SUMMONS AND COMPLAINT and the same is true to his
own knowledge, except as to the matters alleged on information and belief, and as to those matters,
he believes them to be true to the best of his knowledge.

That affirmant's sources of information are investigation and files maintained in your
affirmant's law office.

That this verification is made by your affirmant due to the fact that claimant does not
presently reside within the county in which your affirmant maintains his law office, or is presently
outside the county in which your affirmant maintains his law office.

The undersigned affirms that the foregoing statements are true, under penalties of perjury.

Dated: New York, New York
February 11, 2021

XR

Nicholas Elefterakis, Esq.

 

11 of 12
21 -cy- - - l 31/21 Page 13 of 13
FILED: BRONX COUNTY CLERK 02/11/2021 05:39 PM US “YRUEX'No. 802026/20218

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 02/11/2021

SUPREME COURT OF THE STATE OF NEW YORK
BRONX COUNTY

 

ADALBERTO GOMEZ,
Plaintiff,
-against-

C & S WHOLESALE GROCERS, INC. and THE STOP & SHOP SUPERMARKET COMPANY
LLC,

Defendants.

 

ELEFTERAKIS, ELEFTERAKIS & PANEK
80 Pine Street, 38% Floor
New York, New York 10005
212.532.1116

 

Summons and Verified Complaint

 

STATE OF NEW YORK, COUNTY OF NEW YORK, SS:
Nicholas Elefterakis, the undersigned, an attorney admitted to practice in the Courts of New
York State, affirms the following:
I further certify that my signature below acts as a “certification” for the documents attached
hereto, in compliance with section 130-1.1-a of the Rules of the Chief Administrator (22

 

NYCRR).
Dated: New York, New York
February 11, 2021
Nicholas Elefterakis, Esq.
PLEASE TAKE NOTICE
() that the within is a (certified) true copy of a Notice of entered in the Office of

the clerk of the within Entry named Court on

() that an Order of which the within is a true copy will be presented for
Notice of settlement to the Hon. one of the Judges of the Settlement within named Court, on
5 at

 

ELEFTERAKIS, ELEFTERAKIS & PANEK
80 Pine Street, 38% Floor
New York, New York 10005
212.532.1116

12 of 12
